OFFICE       OF
           THE ATTORNEY                    G
                          AUSTIN.     TEXAS



TQuwxebloB. Y. cauuliltgb*r
a0wy AudStqr
xevsrxocouatiy
Coralaam, Taxaa
                        opinionHo. o-2565
Daex ~“iX,              R*: S*larfaa,o? afflaer881
                            mvanc   afnintyee aHoat-
                            ed br dxop M po@crtlaa
                            oi salt3oounty kleu
                            60,000 aad amp rd rslttrr
                            tloa below $2O,OOO,OOCLOO.




          m;aed apon thase iirate, geu a&k how tha salariescb
the aountyeftlaaxlrtwill bm tifeattdb xemma of the &Qg la
populstioa of nmarro aoturty to b&m 80,000 oaa drop In oulsop
valuetlentw balm $2O,OoO,ooO.CO.
            Ed.exlarr   et youx eountg 0trc2e3-8 Isma haretettwa   been
psldin 86aorduneenpth th8 toX.lfmine
                                   provisionor Artiale3891,
VemQn'% Anaetatedai7il statuteaof !raxa8,aa oaaatudbJ Aat
1935, 44th l~s;ialaturs,
                      p. 52, ah. 327, PaO. 1%
             9fn 6ouatierP
                         aontcaialng   mirty thswdaadand
       one (bS,OOl)aad not ma% then on* hundred
       thousand(100,000)inhabitsateaistrlatand
       aountyoitioarsaaaacd   herein fak8l.l mtilln 001-
       third of sluohexoese~raea until suah ax&o-M       :
       tQ@bX     dth the 8mOLUit ap0aitiei:  ia m’bhti
       3$83, amouatetw Irorty   “e9er. &uxc¶risd
                                               and Fifty
       i-mllara (%750.00).*
            Pectiwn13 of iartIcsle
                                3912e provldaain parts
    ~uthorlzw!! cmntl
                   It        ahsll be Its duty to fix the
    salasiead ell the fo1laringnewd oiiiaare,to-
    nit: alwrlff,asaemaw and 8ollootm of team8,
    ooultt    judge,oolllrtyattwrwy,       InoltadIllg
                                                    er&llIml
    4Iet   rIat ottornapaand oountpattoPrma rho
    fora tha &tie8 of Olatxletrttornegrr,         di%tx2""
                                                        6t
    alark,owaty cl.ark,           treama-er,hIdeaa~b~nIml
    Inapratmr. Eaoh of se14 0tr106x*Jr 1              uaid
    In mosey en mumal 6alwy In Wmlva lquel l*




          Tll1936shaa~tioaQT         ulariubar
    the oftIa8x6Maad In 8eotIon13 oi hrt1sl.a
    )plaa aa*8 wu* .fixad  .and
                              :awd pprrokn
    exist&   on&t&    2br 1935, ritlirefamuw
    to t&o maximm meow& ellwd ursh ettioarr
    aid   aaid   lrfiolo prcmI6ed thart;
                                       the mIdmar&
    akoul4notk law Wantha totaluaaarrrb
    ~rsoqouatI6nby awh ofCIoff~fathaIr
    affI8i81oapmItIas its the fiubmlIOU 19
    . . * We rn oi thu opininnthat thu uUr r*;
    fox tha oftlaaxawnad In 8astIon13, hrtiala
    39m, aupxll In coantIrsk87Ixlg m pulation
    of 20 000 inlLb Ita nt6
                         wx wua ,lu!lr*esth a n
    190,& Inhebiteatr,Rooaw4ingto the lent




          lnaanuohas lFaverroCoutg dms not now huva a
          In exosm of @2O,O000OO.OOthet pert oi Scratian
vrjluetior:
13 or ArticleB12a *hioh pxwidms for 6 l$ inonerie  In tha
e       salcwieaof of~ioer~ terreach $1,00O,O00,00value
tion in mxaw4s of $20,0OO,OOO.0O,in aountieshaving a popa-
Ietieabotwaan37,500 sad 60,000would not be npplIaablr.
         It ia 0~1‘opinion,therefore,that the oalariao
to be psid affiaersoi'Niavarrw County unt?erthe ebws quoted
provisionof section13 of Article3912a 1~ unaffectedby Ita
changein pogmletioafron above60,000 to belw 60,000 popu-
Fxon.E. T. cululln&harn,
                     PlJ@ 3